842 F.2d 1289Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John A. CALDWELL, Plaintiff-Appellant,v.BUREAU OF FEDERAL PRISONS, Washington, DC, Defendant-Appellee.
No. 87-6693.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 30, 1987.Decided March 9, 1988.

John A. Caldwell, appellant pro se.
Before DONALD RUSSELL and WIDENER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's order discloses that this appeal from that order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Caldwell v. Bureau of Federal Prisons, C/A No. 85-264-C-C-M (W.D.N.C. Aug. 13, 1987).


2
AFFIRMED.